DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dean (US PGPub 2019/0052637).

Regarding claims 1, 9 and 17, Dean teaches a computer-implemented method (Dean, see abstract, Systems and methods are disclosed herein for secure communication of data between motorized mobile systems (MMS) and external devices, systems, networks, and servers) comprising:
detecting a plurality of IoT devices, wherein the plurality of IoT devices are associated with one or more users (Dean, see paragraph 0271, user data and/or S-;
determining an ability baseline for the one or more users when interacting with the plurality of IoT devices (Dean, see paragraph 0271, each S-MMS 18 may be configured with a unique user profile that informs the S-MMS controller 210 of the individual user's baseline capabilities, preferences, and information);
monitoring interactions of the one or more users with the plurality of IoT devices (Dean, see paragraph 0291, Large sets of data 3006 may be collected by a single S-MMS 18D, additionally data from multiple S-MMSs 18D may be combined and stored on one or more remote servers 1910B. Data 3006 may include how a user operates an S-MMS 18D over time, user health and comfort data, user reaction times, places of use, sensor data, diagnostics, or any other information available to the S-MMS controller 210);
detecting a change in the ability baseline for the one or more users when interacting with at least one IoT device of the plurality of IoT devices (Dean, see paragraph 0305, If the manufacturer develops a new, smart seating cushion that actively measures shear force on the occupant);
adjusting, in response to detecting the change in the ability baseline for the one or more users, one or more settings related to the at least one IoT device (Dean, see paragraph 0305, If the manufacturer develops a new, smart seating cushion that actively measures shear force on the occupant and adjusts the cushion seat profile to alleviate shear); and
propagating the adjustment to the one or more settings of the at least one IoT device to the other IoT devices of the plurality of IoT devices (Dean, see paragraph 0274, When the user arrives at the destination, an S-MMS 18J rental chair is provided. The user uses their smart device to couple to the new S-MMS 18J. Once connected, the user profile is requested from a remote server 1910 (e.g. by the S-MMS 18J rental chair or smart device) and loaded into a memory 320 of the new S-MMS 18J by the remote server and used to configure the new S-MMS controller 210 such that its functionality and behavior is now identical to their home S-MMS).

Regarding claims 2, 10 and 18, Dean teaches wherein the ability baseline for the one or more users is determined by a feedback loop (Dean, see paragraph 0274, a user profile contains data about the user (e.g. weight, other physical or cognitive characteristics of the user that would be relevant to an S-MMS or its operation, reaction time, and/or a numeric indicator of skill), user preferences, data identifying functionality and capabilities of an S-MMS based on a user, such as speed limitations, drive and steering limitations based on HMI input, seat position, sensor calibrations, user-preferred joystick or other HMI calibrations, user reaction time, and/or other S-MMS and user data).

Regarding claims 3 and 11, Dean teaches wherein the ability baseline is determined from user preferences associated with the one or more users (Dean, see paragraph 0274, a user profile contains data about the user (e.g. weight, other physical or cognitive characteristics of the user that would be relevant to an S-MMS or its 

Regarding claims 4 and 12, Dean teaches wherein the ability baseline is determined by gamification (Dean, see paragraph 0274, a user profile contains data about the user (e.g. weight, other physical or cognitive characteristics of the user that would be relevant to an S-MMS or its operation, reaction time, and/or a numeric indicator of skill), user preferences, data identifying functionality and capabilities of an S-MMS based on a user, such as speed limitations, drive and steering limitations based on HMI input, seat position, sensor calibrations, user-preferred joystick or other HMI calibrations, user reaction time, and/or other S-MMS and user data).

Regarding claims 5 and 13, Dean teaches wherein adjusting the one or more settings related to the at least one IoT device further comprises:
correlating user interface settings of the at least one IoT device to the detected change in the ability baseline for the one or more users (Dean, see paragraph 0234, a pre-authorized system may be a web interface 1906 accessed through an internet connected device wherein a pre-authorized user 1908 logs in using security credentials and may view a history of events and other data associated with a particular S-MMS user or the S-MMS of that user); and


Regarding claims 6 and 14, Dean teaches further comprising: collecting historical ability baseline data for a plurality of users;
correlating the historical ability baseline data with adjustments of one or more settings for the plurality of IoT devices (Dean, see paragraph 0279, a user, technician, or caregiver, may associate a particular device or sensor to one or more select quality and/or functional groups so that the S-MMS 18 can properly offer the data in different modes of operation and/or for visibility to different end users); and
grouping the plurality of users into one or more cohorts based on similar ability baseline data and similar adjustments of the one or more settings of the plurality of IoT devices (Dean, see paragraph 0279, a pre-authorized individual may use a software application on a smart device 1502, 1922 or a web interface on a web connected device 1906 to select the activity monitor and assign it to a quality group. This quality group assignment is then stored as part of the previously disclosed user profile).

Regarding claims 7 and 15, Dean teaches further comprising:
determining the one or more users fall within the one or more cohorts (Dean, see paragraph 0279, a user, technician, or caregiver, may associate a particular device or 
adjusting the ability baseline and the one or more settings based on the one or more cohorts (Dean, see paragraph 0279, a pre-authorized individual may use a software application on a smart device 1502, 1922 or a web interface on a web connected device 1906 to select the activity monitor and assign it to a quality group. This quality group assignment is then stored as part of the previously disclosed user profile).

Regarding claims 8, 16 and 20, Dean teaches further comprising:
detecting two or more users are attempting to use the at least one IoT device of the plurality of IoT devices concurrently, wherein the two or more users have different ability baselines (Dean, see paragraph 0300, Some embodiments of the S-MMS include data models that are based on historical data, or based on observations of states of sensors at a finite time, in this case T1);
applying a rule to determine which of the different ability baselines to apply to the at least one IoT device (Dean, see paragraph 0300, At this time an event is measured, processed, transmitted, and related to other data. This can be done very quickly, e.g. tenths of a second or even seconds. Regardless of delay, it is all historic); and
modifying the one or more settings of the at least one IoT device according to the rule determination (Dean, see paragraph 0300, Other embodiments of the S-MMS include predictive systems, based on models, multiple models of state, sensors that 

Regarding claim 19, Dean teaches wherein the method performed by the processor further comprises:
collecting historical ability baseline data for a plurality of users (Dean, see paragraph 0300, Some embodiments of the S-MMS include data models that are based on historical data, or based on observations of states of sensors at a finite time, in this case T1);
correlating the historical ability baseline data with adjustments of one or more settings for the plurality of IoT devices (Dean, see paragraph 0300, At this time an event is measured, processed, transmitted, and related to other data. This can be done very quickly, e.g. tenths of a second or even seconds. Regardless of delay, it is all historic);
grouping the plurality of users into one or more cohorts based on similar ability baseline data and similar adjustments of the one or more settings of the plurality of IoT devices (Dean, see paragraph 0300, Other embodiments of the S-MMS include predictive systems, based on models, multiple models of state, sensors that have known and repeatable characteristics, and known variances as plotted against a standard distribution of measurements);
determining the one or more users fall within the one or more cohorts (Dean, see paragraph 0300, Included in the model are as many elements of error as can be identified, along with the balance as white noise); and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457